Citation Nr: 1008102	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  09-04 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease (DDD) and degenerative joint 
disease (DJD) of the cervical spine.

2.  Entitlement to a compensable evaluation for lumbar 
strain.

3.  Entitlement to service connection for cervical 
radiculopathy of the left upper extremity.

4.  Entitlement to service connection for chest pains.

5.  Entitlement to service connection for headaches.  


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1987 to 
January 2008.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in November 2009.  A transcript of the hearing is 
of record.

The issues of entitlement to an evaluation in excess of 10 
percent for DDD and DJD of the cervical spine and a 
compensable evaluation for lumbar strain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Cervical radiculopathy of the left upper extremity was 
initially diagnosed during the Veteran's active duty service, 
and there are current complaints of cervical radiculopathy 
that have been shown to be related to DDD and DJD of the 
cervical spine.

2.  There is no competent medical evidence showing that the 
Veteran has a current clinical diagnosis related to chest 
pain.  

3.  Tension headaches were initially diagnosed during the 
Veteran's active duty service, and there are current 
complaints of recurring headaches.
CONCLUSIONS OF LAW

1.  Cervical radiculopathy of the left upper extremity was 
incurred during active military service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2009).  

2.  The criteria for service connection for chest pain are 
not met. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a), 3.317 (2009).

3.  Tension headaches were incurred during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	Cervical Radiculopathy of the Left Upper Extremity
	
	The Veteran seeks service connection for cervical 
radiculopathy of the left upper extremity.  Service treatment 
records reveal that the Veteran sustained a cervical injury 
in service and complained of neck pain in the trapezius to 
the left which radiated down into the left elbow.  He 
underwent a cervical fusion in October 2006, but continued to 
complain of pain in the base of his neck which radiated into 
his left shoulder.  On his October 2007 Report of Medical 
History, he self-reported that he suffered from numbness and 
tingling in his left arm caused by neck injury.  The 
physician confirmed that the Veteran continued to suffer from 
intermittent left arm numbness.  
	
	Post-service records reveal that the Veteran continues to 
complain of pain and numbness radiating down into the 
fingertips of his left upper extremity.  As such, taking all 
available evidence into consideration, the Board finds the 
evidence sufficient for a grant of service connection for 
cervical radiculopathy of the left upper extremity.
	
	Chest Pains
	
	The Veteran also seeks entitlement to service connection for 
chest pains.  Specifically, he testified that he began 
feeling a dull pain in his chest which was "like a bubble" 
when he was in Iraq.  
	
	Service treatment records reveal subjective complaints of 
"chest pain" as early as July 2006, and complaints of 
"chest congestion" and "chest tightness" as early as 1996.  
However, he was not formally diagnosed with a disability.  
Although the Veteran reported that he suffered from frequent 
indigestion and heartburn secondary to naproxen on his 
October 2007 Report of Medical History, a disability was not 
formally diagnosed.  
	
	The Veteran underwent a VA examination in December 2007, at 
which time the examiner diagnosed him with "atypical chest 
pain" which was precipitated by anxiety.  
	
	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
	
	Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
	
	In the absence of a clinical diagnosis related to chest pain, 
the Board concludes that chest pains were not incurred in or 
aggravated by service, and may not be presumed to have been 
so incurred.
	
	Headaches
	
	The Veteran also seeks entitlement to service connection for 
headaches.  Specifically, he testified that he began 
experiencing chronic, intermittent headaches approximately 
three times per week following his October 2006 cervical 
fusion.  
	
	Service treatment records reflect that the Veteran complained 
of sinus pressure as early as 1989 and headaches associated 
with head congestion in 2000 and 2001.  Significantly, there 
were no in-service complaints of headaches following the 
October 2006 cervical fusion.  Moreover, in Reports of 
Medical History dated in March 1988, September 1989, January 
1994, September 1998, September 2003, and October 2007, he 
did not report having ever suffered frequent or severe 
headaches.  In addition, his Reports of Medical Examination 
indicated that his head was within normal limits.  
	
	However, although service treatment records do not show a 
chronic headache disorder, the Veteran was afforded a VA 
examination in December 2007, prior to his discharge from 
active duty in January 2008, at which time he was diagnosed 
with tension headaches.
	
	The Veteran continues to complain of recurring headaches.  As 
such, taking the December 2007 diagnosis of tension headaches 
into consideration, the Board finds that continuity of 
symptomatology has been shown and that a grant of service 
connection for headaches is warranted.

II.  The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2008 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in January 2008, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and 
private treatment records.  Further, the Veteran submitted 
additional records as well as written statements in support 
of his claims, and was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Acting Veterans Law Judge in November 2009.  Next, specific 
VA medical opinions pertinent to the issues on appeal were 
obtained in December 2007.  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determinations as to these claims.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for cervical radiculopathy of the left 
upper extremity is granted.  

Service connection for chest pains is denied.  

Service connection for headaches is granted.  


REMAND

The Veteran also seeks entitlement to an evaluation in excess 
of 10 percent for DDD and DJD of the cervical spine and a 
compensable evaluation for lumbar strain.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The most recent VA examination evaluating the Veteran's 
service-connected cervical spine and lumbar spine 
disabilities was conducted in December 2007.  Since that 
time, at his November 2009 Travel Board hearing, the Veteran 
testified that both conditions had worsened in severity.  As 
such, the Board has no discretion and must remand these 
matters to afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his service-connected cervical spine 
and lumbar spine disabilities.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and severity of his 
service-connected cervical spine and 
lumbar spine disabilities.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should note 
in the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies should be 
performed.  The examiner should fully 
describe the degree of limitation of 
motion of the joint or joints affected by 
the degenerative changes.  Any limitation 
of motion must be objectively confirmed by 
clinical findings such as swelling, muscle 
spasm, or satisfactory evidence of painful 
motion.  Complete range of motion studies 
should be performed to accurately 
ascertain the amount of limitation of 
motion present in the cervical and lumbar 
spines.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be indicated.  
38 C.F.R. § 4.40 (1995).  It should be 
indicated whether there is more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 
(1995). The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
legible report.

2.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal are not granted in full, 
the Veteran should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


